NEWMAN, Senior Judge:
Wine argues that the decision of the Board ordering his involuntary retirement based on non-service related disability lacks the requisite evidentiary support. We affirm.
The proceedings of the Board are set forth in its brief; we incorporate the same herein. On this record, there is sufficient evidence to support the Board’s holding that there was not a full time light duty job petitioner was capable of performing. Thus, based on the teachings of Price v. Police & Firefighters Retirement and Relief Bd., 542 A.2d 1249 (D.C.1988), we must affirm.
Accordingly, the decision appealed from herein is hereby affirmed.

So ordered.